815 F.2d 80
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appelleev.Calvin MACLIN, Defendant-Appellant
No. 86-1212.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1987.

1
Before MERRITT and MILBURN, Circuit Judges, and PECK, Senior Circuit Judge

ORDER

2
For the reasons stated from the bench at oral argument on February 9, 1987, finding the notice of appeal to have been untimely filed;  it is


3
ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction pursuant to Rule 9(b)(1), Rules of the Sixth Circuit.